Citation Nr: 1634596	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-04 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for bronchial asthma.

2.  Entitlement to an initial compensable disability evaluation for chronic sinusitis, status-post nasal septal surgery.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from April 1958 to March 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction was later transferred to the Newark, New Jersey RO.

The Veteran was afforded a Travel Board hearing in May 2016.  A transcript of the testimony offered at the hearing has been associated with the record.  

The issue of entitlement to an initial disability evaluation in excess of 30 percent for bronchial asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

At his May 2016 hearing and on record, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to an initial compensable disability evaluation for chronic sinusitis, status-post nasal septal surgery.



CONCLUSION OF LAW

With respect to the issue of entitlement to an initial compensable disability evaluation for chronic sinusitis, status-post nasal septal surgery, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  As reflected in the May 2016hearing transcript, the appellant withdrew his appeal with respect to the claim of entitlement to an initial compensable disability evaluation for chronic sinusitis, status-post nasal septal surgery; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to thereto and the appeal thereof is therefore dismissed.


ORDER

The appeal is dismissed with respect to the claim of entitlement to an initial compensable disability evaluation for chronic sinusitis, status-post nasal septal surgery.



REMAND

The Veteran last received a VA respiratory examination in January 2013.  At that time pulmonary function testing (PFT) was not conducted, and the examiner relied upon the results of a December 10, 2012, PFT in addressing the severity of the service-connected bronchial asthma.  

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  However, in general, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).

Since the January 2013 examination, the Veteran has submitted private medical records and testimony, which indicate that the severity of his bronchial asthma has worsened.  Accordingly, the claim is remanded to afford the Veteran another VA examination.  

Moreover, once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

In terms of PFT reports, there are several of record and none is from a VA source, or dated December 10, 2012.  There is a December 5, 2012, PFT report of record.  However, the PFT results cited by the January 2013 VA examiner do not match the results of that PFT.  Only VA records dated in May 2010 have been obtained.  At his hearing, the Veteran indicated that he had received treatment at the East Orange VA Medical Center (VAMC).  Upon remand, VA should attempt to obtain all outstanding VA medical records, including the results of any December 10, 2012, PFT.  See 38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

There are numerous private PFT reports of record from Coastal Pulmonary including those dated in February 2010, June 2011, December 2012 and April 2016.  These reports contain predicted and post-bronchial dilation percentages for FEV-1/FVC, but not for FEV-1.  They contain the measurements of FEV-1 measured in liters of displacement.  However, they do not contain any percentages of FEV-1 predicted.  Accordingly upon remand the examiner is asked to review the private PFT records in the claims file and provide the percentages for FEV-1 predicted as supported by the respective PFT reports to the extent possible.    

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any from the East Orange VAMC.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected bronchial asthma.

The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

An explanation for all opinions expressed must be provided.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated special diagnostic tests, including pulmonary function testing (PFTs) that are deemed necessary for an accurate assessment must be conducted.

With respect to the results of any PFTs, the examiner should address whether FEV-1 predicted or FEV-1/FVC is the most accurate to address the level of disability.  The examiner is also asked, with respect to the in February 2010, June 2011, December 2012 and April 2016, private PFT reports, to identify and state the FEV-1% predicted and the FEV-1/FVC disclosed in each to the extent possible.  

3.  After completion of the above development, the Veteran's claim must be readjudicated.  If any benefit sought on appeal is not granted in full the RO must issue a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


